DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed October 31, 2022, with respect to the rejection(s) of claim(s) 1-30 under U.S.C. 102 and U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2020/246858 A1 to SAMSUNG.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-30  is/are rejected under 35 U.S.C. 103 as being obvious over QUALCOMM INCORPORATED: "Potential Techniques for UE Power Saving", 3GPP Draft, 3GPP TSG-RAN WG1 #96, R1-1903016, Potential Techniques for UE Power Saving, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, France, Vol. RAN WG1, No. Athens, Greece, 20190225 - 20190301, 16 February 2019 (2019-02-16), XP051600713, 33 pages, Retrieved from the Internet: URL: http://www.3gpp.org/ftp/tsg%5Fran/WG1 %5FRL1/TSGR1 %5F96/Docs/R1 %2D1903016%2Ezip [retrieved on 2019-02-16] in view of WO 2020/246858 A1 to SAMSUNG [provided by Applicant].
As to claim 1, QUALCOMM INCORPORATED discloses a user equipment (UE) for wireless communication (2.1.1, UE), comprising: a memory (3.2.1, UE knows a-priori; 3.2.1.2.3 scheduling at UE, TDRA tables, i.e. these imply memory at the UE); and one or more processors (2.1.1, UE wakes-up hardware and processing for DL/UL scheduling; 2.2.1, UE Rx antennas; 3.2.1.2.2, UE warm-up hardware in addition to those necessary for PDCCH processing and decoding) coupled to the memory, the one or more processors configured to: receive, from a network entity, search space (SS) configuration information that indicates one or more component carrier (CC) groups and an SS set group configuration for each CC group of the one or more CC groups (3.4.1, single carrier and CA scenarios (i.e. any may be a CC group); deliver activation/deactivation commands (i.e. configuration information) from an anchor SS set configured on PCell or PSCell (i.e. network entity [3.3.3, gNB sends DCI]) to a UE for other SS sets on  the same or different CCs); and receive, from the network entity, a physical downlink control channel (PDCCH) communication on a CC included in a CC group, of the one or more CC groups, wherein receiving the PDCCH communication is based at least in part on switching on each CC included in the CC group, a first SS set group associated with the CC group, a second SS set group associated with the CC group  (3.4.1, monitoring PDCCH within the SS set for a DCI command (i.e. communication) from an anchor set configured on PCell or PSCell (i.e. network entity [3.3.3, gNB sends DCI]), SS set may switch back to inactive state based on a DCI command (i.e. receiving DCI based on switching to occur) or expiration of inactivity timer, activation/deactivation commands delivered for the other SS sets on the same or different CCs (i.e. any may be a CC group))).
QUALCOMM INCORPORATED does not expressly disclose from a first SS set group associated with the CC group to a second SS set group associated with the CC group.
SAMSUNG discloses switching from one search space set with a first group index to a search space set with a second group index (fig. 31).  Furthermore, a search space set s is associated with a carrier (para. 0106).  In other words, both search space sets are associated with a carrier, and this carrier is taken to be a group whether it is the same or different for each search space set, as para. 0182 of the instant specification states he terms "set" and "group" are intended to include one or more items (e.g., related items, unrelated items, or a combination of related and unrelated items).”
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the switching of SAMSUNG into the invention of QUALCOMM INCORPORATED. The suggestion/motivation would have
been for determining a search space set for PDCCH monitoring (SAMSUNG, para. 0001). Including switching of SAMSUNG into the invention of QUALCOMM INCORPORATED was within the ordinary ability of one of ordinary skill in the art based on the teachings of SAMSUNG.
As to claim 2, QUALCOMM INCORPORATED and SAMSUNG further discloses the UE of claim 1, wherein the one or more processors are further configured to: monitor, for each CC included in the CC group, the first SS set group indicated by an SS set group configuration associated with the CC group (QUALCOMM INCORPORATED, 3.4.1, when the SS set is in the active state, UE monitors PDCCH within the set; CC); identify an indication to switch SS set groups for the CC group (QUALCOMM INCORPORATED, 3.4.1, deliver activation commands (i.e. switch) for the other SS sets on the same or different CCs); and monitor, for each CC included in the CC group, the second SS set group indicated by the SS set group configuration based at least in part on the indication to switch SS set groups for the CC group (QUALCOMM INCORPORATED, 3.4.1, define an active state as one where UE monitors PDCCH within the set, i.e. this occurs for the other SS sets; same of different CCs).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 3, QUALCOMM INCORPORATED and SAMSUNG further discloses the UE of claim 1, wherein the one or more processors are configured to, when receiving the SS configuration information: receive, for the CC group, an indication of one or more SS set groups associated with the CC group (QUALCOMM INCORPORATED, 3.4.1, SS sets in a PCell, PScell and SCell(s) (i.e. SS set groups) are activated by DCI; same or different CCs (i.e. any being a CC group)), wherein an SS set group, of the one or more SS set groups, indicates SS sets included in the SS set group for each active bandwidth part (BWP) combination of CCs included in the CC group (QUALCOMM INCORPORATED, 3.4.1, at least one SS set in a BWP may be the anchor SS set; the anchor SS set can be configured on PCell or PSCell and deliver activation (i.e. making BWP active) commands for the other SS Sets on the same of different CCs).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 4, QUALCOMM INCORPORATED and SAMSUNG further discloses the UE of claim 1, wherein the one or more processors are configured to, when receiving the SS configuration information: receive, for the CC group, an SS set group configuration, wherein the CC group includes a first CC and a second CC, and the SS set group configuration indicates the first SS set group and the second SS set group (QUALCOMM INCORPORATED, 3.4.1, different CCs (i.e. first and second CC), SS sets (i.e. first and second SS set groups)), and wherein the SS set group configuration indicates, for each active bandwidth part (BWP) combination of the first CC and the second CC (QUALCOMM INCORPORATED, 3.4.1, at least one SS set in a BWP, CA scenario, activation commands, i.e. active BWP): a first subgroup of one or more SS sets, associated with the first CC, that are included in the first SS set group, a second subgroup of one or more SS sets, associated with the second CC, that are included in the first SS set group, a third subgroup of one or more SS sets, associated with the first CC, that are included in the second SS set group, and a fourth subgroup of one or more SS sets, associated with the second CC, that are included in the second SS set group (QUALCOMM INCORPORATED, 3.4.1, other SS sets (i.e. may be assigned any arbitrary number first-fourth) on the same or different CCs (i.e. my be assigned any arbitrary number first or second)).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 5, QUALCOMM INCORPORATED and SAMSUNG further discloses the UE of claim UE of claim 4, wherein the first subgroup  and the second subroup are associated with a first one or more parameters, and wherein the third subgroup and the fourth subgroup are associated with a second one or more parameters (QUALCOMM INCORPORATED, 3.4.1, other SS sets (i.e. any arbitrary number first-fourth) on same or different CCs (i.e. any of first or second parameters)).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 6, QUALCOMM INCORPORATED and SAMSUNG further discloses the UE of claim 1, wherein the one or more processors are configured to, when receiving the SS configuration information: receive, for the CC group, an indication of CCs included in the CC group, wherein the CCs included in the CC group are based at least in part on a frequency band or a numerology associated with the CCs included in the CC group (QUALCOMM INCORPORATED, 3.4.1, anchor SS set can be configured on PCell or PSCell and deliver activation commands (i.e. indication) for the other SS sets on the same or different CCs; 2.1.2, location of a search space for 15kHz numerology (i.e. CC pertains to numerology)).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 7, QUALCOMM INCORPORATED and SAMSUNG further discloses the UE of claim 1, wherein the one or more processors are further configured to: transmit, to the network entity, an indication of CCs to be included in the CC group via a UE capability message or a UE assistance information message (QUALCOMM INFORPORATED, 3.2.1.2.3, explicit minimum scheduling offset scheme works for both self-carrier scheduling and cross carrier-scheduling…based on UE feedback; UE capability signaling and/or UE-assistance framework).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 8, QUALCOMM INCORPORATED does not expressly disclose the UE of claim 1, wherein the one or more processors are further configured to: receive, from the network entity, an indication to switch SS set groups for the CC group from the first SS set group associated with the CC group to the second SS set group associated with the CC group, wherein the indication identifies at least one of: a CC group index associated with the CC group, or an SS set group index associated with the second SS set group.
SAMSUNG discloses switching from one search space set with a first group index to a search space set with a second group index  based on receiving a DCI (fig. 31).  Furthermore, a search space set s is associated with a carrier (para. 0106).  In other words, both search space sets are associated with a carrier, and this carrier is taken to be a group whether it is the same or different for each search space set, as para. 0182 of the instant specification states he terms "set" and "group" are intended to include one or more items (e.g., related items, unrelated items, or a combination of related and unrelated items).”
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the switching of SAMSUNG into the invention of QUALCOMM INCORPORATED. The suggestion/motivation would have
been for determining a search space set for PDCCH monitoring (SAMSUNG, para. 0001). Including switching of SAMSUNG into the invention of QUALCOMM INCORPORATED was within the ordinary ability of one of ordinary skill in the art based on the teachings of SAMSUNG.
	As to claims 9-16, see similar rejections to claims 1-8, respectively.  The apparatus teaches the methods.
As to claim 17, QUALCOMM INCORPORATED discloses a network entity for wireless communication (3.3.3, gNB), comprising: a memory (3.3.1.3, gNB requires up-to-date CQI information before scheduling data, i.e. implies memory; 3.3.3 packets tend to get first accumulated in the buffer, i.e. a memory, before being served to the UE); and one or more processors coupled to the memory, the one or more processors (2.3.1.2, gNB antenna array; 3.1.3, gNB scheduler, i.e. each being a processor) configured to: determine, for a user equipment (UE), search space (SS) configuration information that indicates one or more component carrier (CC) groups and an SS set group configuration for each CC group of the one or more CC groups (3.4.1, single carrier and CA scenarios (i.e. any may be a CC group); deliver activation/deactivation commands (i.e. configuration information) from an anchor SS set configured on PCell or PSCell (i.e. network entity [3.3.3, gNB sends DCI]) to a UE for other SS sets on  the same or different CCs); and transmit, to the UE, the SS configuration information that enables the UE to perform SS set group switching on each CC included in a CC group of the one or more CC groups, a first SS set group associated with the CC group, a second SS set group associated with the CC group  (3.4.1, monitoring PDCCH within the SS set for a DCI command (i.e. communication) from an anchor set configured on PCell or PSCell (i.e. network entity [3.3.3, gNB sends DCI]), SS set may switch back to inactive state based on a DCI command (i.e. receiving DCI based on switching to occur) or expiration of inactivity timer, activation/deactivation commands delivered for the other SS sets on the same or different CCs (i.e. any may be a CC group)).
QUALCOMM INCORPORATED does not expressly disclose from a first SS set group associated with the CC group to a second SS set group associated with the CC group.
SAMSUNG discloses switching from one search space set with a first group index to a search space set with a second group index (fig. 31).  Furthermore, a search space set s is associated with a carrier (para. 0106).  In other words, both search space sets are associated with a carrier, and this carrier is taken to be a group whether it is the same or different for each search space set, as para. 0182 of the instant specification states he terms "set" and "group" are intended to include one or more items (e.g., related items, unrelated items, or a combination of related and unrelated items).”
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the switching of SAMSUNG into the invention of QUALCOMM INCORPORATED. The suggestion/motivation would have
been for determining a search space set for PDCCH monitoring (SAMSUNG, para. 0001). Including switching of SAMSUNG into the invention of QUALCOMM INCORPORATED was within the ordinary ability of one of ordinary skill in the art based on the teachings of SAMSUNG.
As to claim 18, QUALCOMM INCORPORATED AND SAMSUNG further discloses the network entity of claim 17, wherein the one or more processors are configured to, when determining the SS configuration information: determine, for the CC group, one or more SS set groups to be associated with the CC group  (QUALCOMM INCORPORATED, 3.4.1, SS sets in a PCell, PScell and SCell(s) (i.e. SS set groups) are activated by DCI; same or different CCs (i.e. any being a CC group)); and determine, for an SS set group of the one or more SS set groups, one or more SS sets included in the SS set group for each active bandwidth part (BWP) combination of CCs included in the CC group (QUALCOMM INCORPORATED, 3.4.1, at least one SS set in a BWP may be the anchor SS set; the anchor SS set can be configured on PCell or PSCell and deliver activation (i.e. making BWP active) commands for the other SS Sets on the same of different CCs).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 17 applies.
As to claim 19, QUALCOMM INCORPORATED AND SAMSUNG further discloses the network entity of claim 17, wherein the one or more processors are configured to, when determining the SS configuration information: determine that CCs of the UE that are associated with a same frequency band or that have a same numerology are to be included in a same CC group (QUALCOMM INCORPORATED, 3.4.1, anchor SS set can be configured on PCell or PSCell and deliver activation commands (i.e. indication) for the other SS sets on the same or different CCs; 2.1.2, location of a search space for 15kHz numerology (i.e. CC pertains to numerology)).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 17 applies.
As to claim 20, QUALCOMM INCORPORATED and SAMSUNG further discloses the network entity of claim 17, wherein the one or more processors are configured to, when determining the SS configuration information: receive, from the UE, an indication of CCs to be included in the one or more CC groups via a UE capability message or a UE assistance information message; and determine the one or more CC groups based at least in part on the indication of CCs to be included in the one or more CC groups (QUALCOMM INCORPORATED, 3.2.1.2.3, explicit minimum scheduling offset scheme works for both self-carrier scheduling and cross carrier-scheduling…based on UE feedback; UE capability signaling and/or UE-assistance framework).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 17 applies.
As to claim 21, QUALCOMM INCORPORATED and SAMSUNG further discloses the network entity of claim 17, wherein the one or more processors are configured to, when determining the SS configuration information: determine, for the CC group, an SS set group configuration that includes the first SS set group and the second SS set group, wherein the CC group includes a first CC and a second CC  (QUALCOMM INCORPORATED , 3.4.1, different CCs (i.e. first and second CC), SS sets (i.e. first and second SS set groups)); and determine, for each active BWP combination of the first CC and the second CC (QUALCOMM INCORPORATED , 3.4.1, at least one SS set in a BWP, CA scenario, activation commands, i.e. active BWP), that the SS set group configuration includes: a first subgroup of one or more SS sets, associated with the first CC, that are included in the first SS set group, a second subgroup of one or more SS sets, associated with the second CC, that are included in the first SS set group, a third subgroup of one or more SS sets, associated with the first CC. that are included in the second SS set group, and a fourth subgroup of one or more SS sets. associated with the second CC. that are included in the second SS set group (QUALCOMM INCORPORATED , 3.4.1, other SS sets (i.e. may be assigned any arbitrary number first-fourth) on the same or different CCs (i.e. may be assigned any arbitrary number first or second)).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 17 applies.
As to claim 22, QUALCOMM INCORPORATED and SAMSUNG further discloses the network entity of claim 17, wherein the one or more processors are configured to, when determining the SS configuration information: determine, for an SS set group associated with the CC group, SS sets to be included in the SS set group based at least in part on one or more parameters associated with the SS sets (QUALCOMM INCORPORATED, 3.4.1, other SS sets (i.e. any arbitrary number first-fourth) on same or different CCs (i.e. any of first or second parameters)).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 17 applies.
As to claim 23, QUALCOMM INCORPORATED does not expressly disclose the network entity of claim 17, wherein the one or more processors are further configured to: transmit, to the UE, an indication to switch SS set groups for the CC group from the first SS set group associated with the CC group to the second SS set group associated with the CC group, wherein the indication identifies at least one of: a CC group index associated with the CC group, or an SS set group index associated with the second SS set group.
SAMSUNG discloses switching from one search space set with a first group index to a search space set with a second group index  based on receiving a DCI (fig. 31).  Furthermore, a search space set s is associated with a carrier (para. 0106).  In other words, both search space sets are associated with a carrier, and this carrier is taken to be a group whether it is the same or different for each search space set, as para. 0182 of the instant specification states he terms "set" and "group" are intended to include one or more items (e.g., related items, unrelated items, or a combination of related and unrelated items).”
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the switching of SAMSUNG into the invention of QUALCOMM INCORPORATED. The suggestion/motivation would have
been for determining a search space set for PDCCH monitoring (SAMSUNG, para. 0001). Including switching of SAMSUNG into the invention of QUALCOMM INCORPORATED was within the ordinary ability of one of ordinary skill in the art based on the teachings of SAMSUNG.
As to claims 24-30 see similar rejections to claims 17-23, respectively.  The apparatus teaches the methods.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463